                                                              1    LIPSON NEILSON P.C.
                                                                   JOSEPH P. GARIN, ESQ.
                                                              2    Nevada Bar No. 6653
                                                                   MEGAN H. THONGKHAM, ESQ.
                                                              3    Nevada Bar No. 12404
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 - Facsimile
                                                                   jgarin@lipsonneilson.com
                                                              6    mthongkham@lipsonneilson.com

                                                              7    Attorneys for Defendant
                                                                   Schroeter Goldmark & Bender, P.S.
                                                              8

                                                              9                             UNITED STATES DISTRICT COURT

                                                              10                                  DISTRICT OF NEVADA

                                                              11
                                                                   DIAMOND RESORTS U.S. COLLECTION               CASE NO.: 2:17-cv-03007-APG-VCF
                                                              12   DEVELOPMENT, LLC, a Delaware limited
                                                                   liability company,
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13                                                 STIPULATION AND ORDER TO
Lipson Neilson P.C.




                                                                                     Plaintiff,                  WITHDRAW MOTION TO STRIKE
                            Las Vegas, Nevada 89144




                                                              14   vs.                                           EXHIBIT 2
                                                              15   REED HEIN & ASSOCIATES, LLC d/b/a/
                                                                   TIMESHARE EXIT TEAM, a Washington             [ECF NO. 380]
                                                              16   limited liability company; BRANDON REED,
                                                                   an individual and citizen of the State of     (First Request)
                                                              17   Washington; TREVOR HEIN, an individual
                                                                   and citizen of Canada; THOMAS
                                                              18   PARENTEAU, an individual and citizen of the
                                                                   State of Washington; HAPPY HOUR MEDIA
                                                              19   GROUP, LLC, a Washington limited liability
                                                                   company; MITCHELL R. SUSSMAN &
                                                              20   ASSOCIATES, an individual and citizen of
                                                                   the State of California; SCHROETER,
                                                              21   GOLDMARK & BENDER, P.S., a
                                                                   Washington professional services
                                                              22   corporation; and KEN B. PRIVETT, ESQ., a
                                                                   citizen of the State of Oklahoma,
                                                              23
                                                                                     Defendants.
                                                              24

                                                              25   ///

                                                              26   ///

                                                              27   ///

                                                              28   ///

                                                                                                       Page 1 of 3
                                                              1          STIPULATION AND ORDER TO WITHDRAW MOTION TO STRIKE EXHIBIT 2
                                                                                           [ECF NO. 380] (First Request)
                                                              2

                                                              3            Pursuant to Local Rules 6-2 and 7-1, Plaintiff Diamond Resorts US Collection

                                                              4    Development, LLC (“Diamond” or “Plaintiff”), and Schroeter Goldmark & Bender, P.S.

                                                              5    (“Defendant” or “SGB”), by and through their respective attorneys of record, hereby

                                                              6    agree and stipulate as follows:

                                                              7            1.   On January 25, 2021, SGB filed “Defendant Schroeter Goldmark & Bender

                                                              8    P.S.’s Motion to Strike Exhibit 2 to Plaintiff Diamond Resorts U.S. Collection

                                                              9    Development, LLC’s Objections to Magistrate Judge’s [ECF 380] (“Motion to Strike”)

                                                              10   with Oral Argument Requested.

                                                              11           2.    On February 16, 2021, Diamond filed an Opposition to Defendant SGB’s

                                                              12   Motion to Strike [ECF 393].

                                                                                 On March 2, 2021, SGB filed Reply to Plaintiff’s Response to Motion to
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13           3.
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   Strike [ECF 403].

                                                              15           4.    No oral argument on SGB’s Motion to Strike has been set by the Court.

                                                              16           5.    After careful deliberation, the parties have agreed to withdraw SGB’s

                                                              17   Motion to Strike [ECF 380].

                                                              18           6.    On that basis, the Parties hereby give notice of withdrawal of SGB’S

                                                              19   Motion to Strike [ECF 380] and request that the Court enter an order withdrawing

                                                              20   SGB’S Motion to Strike [ECF 380].

                                                              21   ///

                                                              22   ///

                                                              23   ///

                                                              24   ///

                                                              25   ///

                                                              26   ///

                                                              27   ///

                                                              28   ///

                                                                                                        Page 2 of 3
                                                              1                                        Diamond Resorts U.S. Collection Development, LLC v.
                                                                                                                       Reed Hein & Associates, LLC, et al.
                                                              2                                                         Case No. 2:17-cv-03007-APG-VCF
                                                              3

                                                              4    Dated this 1st day of July, 2021.               Dated this 1st day of July, 2021.

                                                              5    GREENSPOON MARDER LLP                           LIPSON NEILSON P.C.

                                                              6    /s/ Phillip A. Silvestri                        /s/ Megan H. Thongkham
                                                                   ________________________________                __________________________________
                                                              7    Phillip A. Silvestri, Esq. (NV Bar No. 11276)   Joseph P. Garin, Esq. (NV Bar No. 6653)
                                                                   3993 Howard Hughes Pkwy., Ste. 400              Megan H. Thongkham, Esq (NV Bar No.
                                                              8    Las Vegas, NV 89169                             12404
                                                                                                                   9900 Covington Cross Drive, Suite 120
                                                              9    Richard W. Epstein, Esq.                        Las Vegas, Nevada 89144
                                                                   (Admitted Pro Hac Vice)
                                                              10   Jeffrey Backman, Esq.                           Attorneys for Defendant
                                                                   (Admitted Pro Hac Vice)                         Schroeter Goldmark & Bender, P.S.
                                                              11   Michelle E. Durieux, Esq.
                                                                   (Admitted Pro Hac Vice)
                                                              12   200 East Broward Blvd., Ste. 1800
                                                                   Fort Lauderdale, FL 33301
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                   and
                            Las Vegas, Nevada 89144




                                                              14
                                                                   COOPER LEVENSON, P.A.
                                                              15   Kimberly Maxson-Rushton, Esq.
                                                                   NV Bar No. 5065
                                                              16   Gregory A. Kraemer, Esq.
                                                                   NV Bar No. 1091
                                                              17   1835 Village Center Circle
                                                                   Las Vegas, NV 89134
                                                              18   Attorneys for Plaintiffs
                                                              19

                                                              20
                                                                                                                   IT IS SO ORDERED.
                                                              21
                                                                                                                   _________________________________
                                                              22
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                              23
                                                                                                                              July 6, 2021
                                                                                                                   DATED: __________________________
                                                              24

                                                              25

                                                              26
                                                              27

                                                              28

                                                                                                           Page 3 of 3
